DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 15 are objected to because of the following informalities:  
--In claim 11, replace “wherein, at least one identified attribute” with “wherein, for at least one identified attribute”.
--Claim 14 is dependent on itself. Examiner requests that the claim change to being dependent on either claim 1, claim 13 or whatever the correct claim dependency is.
--Claim 15 is dependent on itself. Examiner requests that the claim change to being dependent on claim 14 or whatever the correct claim dependency is.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 9 recites the limitation "the unique attribute" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bansal et al. (U.S. PGPub 2018/0176261), hereinafter referred to as Bansal
Regarding claim 1, Bansal discloses a method for collecting and reporting attributes of data flows associated with machines executing on a host computer, the method comprising: 
aggregating statistics for individual flows identified during each of a plurality of time periods (the network traffic flows and collects flow information for a set of VMs that constitute an application; See Fig. 2, #205 and [0057]); 
for each time period, identifying a plurality of groups of flows with each group comprising one or more individual flows (The process then reduces the collected flow information by aggregating flows into groups of related flows; See Fig. 2, #210, #215 and [0058]); 
for each identified group, identifying a set of attributes by aggregating one or more subsets of attributes of one or more individual flows in the group, the subset of attributes of each individual flow in each group comprising the aggregated statistics of the individual flow (flows are grouped based on network topology and traffic types; See Fig. 2, #215 and [0058]); and 
after the plurality of time periods, providing the set of attributes for each group identified in the plurality of time periods to a server for further analysis of the data flows identified (The flow analysis in some embodiments is performed by the network virtualization manager (e.g., by analytics engine 125 in FIG. 1), interpreted as the server; See [0047] and [0076]).  

Regarding claim 2, Bansal further discloses the method of claim 1, wherein the identified set of attributes are contextual attributes for layers other than layers 2-4 of the open systems interconnection (OSI) model (The analytics engine then performs further aggregation in several more stages based on destination ip, source ip, or both in the flow records. Some embodiments build a hash table in each stage where the hash key is based on the attributes that are aggregated; See [0124]).  

Regarding claim 3, Bansal further discloses the method of claim 1, wherein the identified set of attributes are contextual attributes for layers other than layers 2-7 of the open systems interconnection (OSI) model (The analytics engine then performs further aggregation in several more stages based on destination ip, source ip, or both in the flow records. Some embodiments build a hash table in each stage where the hash key is based on the attributes that are aggregated; See [0124]).  

Regarding claim 4, Bansal further discloses the method of claim 1, wherein the statistics aggregated are statistics generated on the host computer (the flow collector is located on the host; See Fig. 1, #140).  

Regarding claim 5, Bansal further discloses the method of claim 4, wherein the statistics comprise at least one of a start time, a number of data messages exchanged, and a number of bytes exchanged (Other information such as packet count and directions of each flow is also collected and stored; See [0057]).  

Regarding claim 13, Bansal further discloses the method of claim 1, wherein each individual flow is identified by a five-tuple comprising a source internet protocol (IP) address, a source port, a destination IP address, a destination port and a protocol (flow collector collects network packet flow information. Example of network packet flow information includes the following set of tuples: source Internet protocol (IP) address, destination IP address, source port identification, destination port identification, and protocol type; See [0052]).  

Regarding claim 14, Bansal further discloses the method of claim 14, wherein at least one of the plurality of groups includes a plurality of individual flows having a same five-tuple (flow collector collects network packet flow information. Example of network packet flow information includes the following set of tuples: source Internet protocol (IP) address, destination IP address, source port identification, destination port identification, and protocol type; See [0052]) and at least one statistic attribute that is not identical (flows are grouped based on network topology, interpreted as the not identical attribute; See Fig. 2, #215 and [0058]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal as applied to claim 1 above, and further in view of Shea et al. (U.S. PGPub 2018/0270308), hereinafter referred to as Shea.
Regarding claim 6, Bansal fails to teach the method of claim 1, wherein the identified attributes comprise a version identifier for a current configuration of the machines executing on the host computer.
Shea teaches wherein the identified attributes comprise a version identifier for a current configuration of the machines executing on the host computer (a network interface device hardware version identifier, associated software identifier(s) (e.g., associated driver version identifier, associated firmware version identifier, etc.); See [0021]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Bansal to include wherein the identified attributes comprise a version identifier for a current configuration of the machines executing on the host computer taught by Shea in order to optimize communication.
		
	
Regarding claim 7, Bansal fails to teach the method of claim 6, wherein the version identifier is used to identify a set of service rules in effect at the time of statistics aggregation for each identified group.  
a network interface device hardware version identifier, associated software identifier(s) (e.g., associated driver version identifier, associated firmware version identifier, etc.); See [0021]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Bansal to include wherein the version identifier is used to identify a set of service rules in effect at the time of statistics aggregation for each identified group taught by Shea in order to optimize communication.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal as applied to claim 1 above, and further in view of Mishra et al. (U.S. Patent No. 7,580,356), hereinafter referred to as Mishra.
Regarding claim 8, Bansal fails to teach the method of claim 1, wherein, for at least one identified attribute, the aggregation comprises concatenating values from the one or more individual flows in each group.  
Mishra teaches wherein, for at least one identified attribute, the aggregation comprises concatenating values from the one or more individual flows in each group (See col. 19, lines 6-10).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Bansal to include wherein, for at least one identified attribute, the aggregation comprises concatenating values from the one or more individual flows in each group taught by 
		
	
Regarding claim 9, Bansal fails to teach the method of claim 8, wherein the concatenated values comprise the unique attribute values from the one or more individual flows in each group.  
Mishra teaches wherein the concatenated values comprise the unique attribute values from the one or more individual flows in each group (See col. 19, lines 6-10).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Bansal to include wherein the concatenated values comprise the unique attribute values from the one or more individual flows in each group taught by Mishra in order to allow for collection of more network traffic data yet not collect too much data so as to keep a system running at an optimal state.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bansal as applied to claim 1 above, and further in view of Duffield et al. (U.S. PGPub 2007/0016666), hereinafter referred to as Duffield.
Regarding claim 10, Bansal fails to teach the method of claim 1, wherein, for at least one identified attribute, the aggregation comprises summing values from the one or more individual flows in each group.  
Duffield teaches wherein, for at least one identified attribute, the aggregation comprises summing values from the one or more individual flows in each group (See [0123]).  
.

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal as applied to claim 1 above, and further in view of Rokhlin et al. (U.S. PGPub 2010/0241480), hereinafter referred to as Rokhlin.
Regarding claim 11, Bansal fails to teach the method of claim 1, wherein, at least one identified attribute, the aggregation comprises keeping an extreme value from the one or more individual flows in each group.  
Rokhlin teaches the concept of wherein, at least one identified attribute, the aggregation comprises keeping an extreme value from the one or more individual flows in each group (storing only the earliest of start times; See [0017]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Bansal to include wherein, at least one identified attribute, the aggregation comprises keeping an extreme value from the one or more individual flows in each group taught by Rokhlin in order to improve communication timing.
	
Regarding claim 12, Bansal fails to teach the method of claim 11, wherein the at least one identified attribute comprises a start time and the extreme value is the earliest start time.  
storing only the earliest of start times; See [0017]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Bansal to include wherein, at least one identified attribute, the aggregation comprises keeping an extreme value from the one or more individual flows in each group taught by Rokhlin in order to improve communication timing.

Regarding claim 15, Bansal fails to teach the method of claim 15, wherein the at least one statistic attribute comprises a start time.  
Rokhlin teaches the concept of wherein the at least one statistic attribute comprises a start time (storing only the earliest of start times; See [0017]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Bansal to include wherein the at least one statistic attribute comprises a start time taught by Rokhlin in order to improve communication timing.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal as applied to claim 1 above, and further in view of Gunda (U.S. PGPub 2018/0181754), hereinafter referred to as Gunda.
Regarding claim 16, Bansal fails to teach the method of claim 1, wherein the statistics for at least one individual flow comprise a service rule used to process the at least one individual flow.  
Gunda teaches wherein the statistics for at least one individual flow comprise a service rule used to process the at least one individual flow (See [0075]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Bansal to include wherein the statistics for at least one individual flow comprise a service rule used to process the at least one individual flow taught by Gunda in order to provide an efficient scheme for processing service rules and contextual attributes.
		

Gunda teaches wherein the service rule attribute comprises a value for a service rule identifier and a configuration version identifier (See [0075]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Bansal to include wherein the service rule attribute comprises a value for a service rule identifier and a configuration version identifier taught by Gunda in order to provide an efficient scheme for processing service rules and contextual attributes.

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        11/15/2021